UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number:000-51139 Two Rivers Water & Farming Company (Exact Name of Registrant as Specified in Its Charter) Colorado 13-4228144 (State or Other Jurisdiction or Incorporation or Organization (I.R.S. Employee Identification No.) 2000 South Colorado Boulevard Tower 1, Suite 3100 Denver, Colorado (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(303) 222-1000 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common stock, $0.001 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d)of the Act.YesoNox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files)YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act.: Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox As of March 12, 2014, the aggregate market value of common stock held by non-affiliates of the registrant was $18,083,228, based on a total of 21,274,386 shares held by non-affiliates and on a closing price of $0.85 per share. There were 24,879,549 shares of common stock outstanding as of March 12, 2014. TABLE OF CONTENTS Page PART I Item 1. Business 1 Item 1A. Risk Factors 17 Item 1B. Unresolved Staff Comments 23 Item 2. Properties 23 Item 3. Legal Proceedings 24 Item 4. Mine Safety Disclosures 24 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 25 Item 6. Selected Financial Data 26 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 33 Item 8. Financial Statements and Supplementary Data 34 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 34 Item 9A. Controls and Procedures 34 Item 9B. Other Information 36 PART III Item 10. Directors, Executive Officers, and Corporate Governance 37 Item 11. Executive Compensation 41 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 46 Item 13. Certain Relationships and Related Transactions, and Director Independence 46 Item 14. Principal Accounting Fees and Services 47 PART IV Item 15. Exhibits and Financial Statement Schedules F-1 Signatures 49 Company References.When we use “Two Rivers,” “our company,” “we,” “our,” “us” and similar terms in this Form10-K, we mean Two Rivers Water & Farming Company and its consolidated subsidiaries. Forward-Looking Statements.This Form10-K, particularly the description of our business set forth in Item 1 and the discussion and analysis of our financial condition and operating results in Item 7, contains a number of “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Any statements contained in this Form10-K that are not statements of historical fact should be considered to be forward-looking statements.You can identify these forward-looking statements by use of the words “believes,” “expects,” anticipates,” plans,” “may,” “will,” “would,” “intends,” “estimates” and other similar expressions.These forward-looking statements are based on current expectations, estimates, forecasts and projections about our company and the industries and markets in which we operate and on management’s beliefs and assumptions, and they should be read in conjunction with the information presented elsewhere in this Form10-K, including the discussion and analysis in Item 2 and the consolidated financial statements and notes provided pursuant to Item7.Although we believe our forward-looking statements are based on reasonable beliefs and assumptions, we cannot guarantee our future performance and a number of important risks and uncertainties could cause our actual results to differ materially from those expressed or implied by the forward-looking statements. Those risks and uncertainties include the factors summarized in Item 1A as well as risks that emerge from time to time and are impossible for us to predict.Forward-looking statements, like all of the statements in this Form10-K, speak only as of the date of filing of this Form10-K with the SEC, unless another date is indicated.We disclaim any obligation to update publicly any forward-looking statements whether as a result of new information, future events or otherwise. Two Rivers Water & Farming Company 2013 Annual Report and 10K PART I ITEM 1.BUSINESS Overview Currently, there is a significant arbitrage between the value of irrigation water and municipal water in the semi-arid regions of the southwestern United States.The arbitrage is amplified by a predicted water supply shortage for municipalities in the near future.The arbitrage results in a 5-10 fold increase in the price of municipal water over irrigation water.First generation western water business models attempted to capture the arbitrage by “buying and drying” irrigated farmland in order to sell the irrigation water to municipalities.The practice fallowed some of the most productive irrigated farmland and decimated entire agricultural communities.The buy and dry model failed to generate any significant revenues and earnings for investors as political and legal challenges developed.The buy and dry model became politically, economically and legally untenable.In the late 19th century, 85% of all water rights were granted to and are still primarily held by agriculture interests.Since then, populations have increased and people have moved from the farm to the city.This has resulted in a water shortage for municipalities, for which there must be a solution.Two Rivers has developed a more viable and sustainable solution than the buy and dry practices of the past. Our business model reinvigorates, rather than decimates, agricultural communities and provides excess water to municipalities through market forces.Our core business converts irrigated farmland, which is marginally profitable growing low value feed crops, into highly profitable irrigated farmland growing high yield, high value, fruit and vegetable crops.Fruit & vegetable crops generate six times the revenue of feed crops with better margins.As a result of our higher revenue and better margins, we can afford to and are willing to pay a higher price for water.As the price of water increases, so does the supply.Farmers receive more for their crops and water.Municipal consumers pay more for excess water and make better water choices.The water arbitrage shrinks.Water supply and demand reaches equilibrium.Market action, between satisfied buyers and sellers from both the agricultural and municipal communities, rather than insurmountable political and legal processes, is the driving force of our business. Our financial returns far outpace the revenues and margins generated by first generation western water business models.In the agricultural communities where we operate, we create new and better paying jobs for farming, marketing, handling and processing vegetables.In the municipal communities, we provide wholesale water not necessary for our core business, agriculture.We concentrate our acquisitions on water rights and infrastructure that are, in part, owned by municipalities, thereby letting the municipalities do the heavy legal and political lifting necessary to obtain excess water. We generated farm revenues of $2.0million in 2013, more than doubling from $979,000 in 2012.We had no farm revenues in 2011.In 2013, we farmed a total of 1,385 gross acres, of which 868 gross acres (820 net acres) were planted and 517 acres received federal crop insurance due to drought conditions.A total of 690 of the 1,385 gross acres were irrigated, and we owned 1,242 of the 1,385 acres and leased the remaining 95 acres.Our crop production consisted of cabbage, pumpkins and squash grown for human consumption, as well as feed crops, such as alfalfa, corn, oats and sorghum, planted as part of our crop rotation practice.Our produce marketing operations package and ship produce for our farms and for a network of farmers who grow crops for us, and to date we have sold our fruits and vegetables principally to national accounts through our wholly owned subsidiary Dionisio Farms & Produce. In 2009, we began acquiring and developing irrigated farmland and associated water rights and infrastructure.As of December 31, 2013, we own 7,465 gross acres.Gross acres owned increased from 5,211 gross acres at December 31, 2012 and 4,600 gross acres at December 31, 2011.We will seek to expand our holdings by strategically acquiring or leasing irrigable farmland in the Arkansas River Basin.We intend to develop and bring into production more of our currently held gross acres as we acquire additional water rights.We also expect to increase the variety of crops we produce as we continue to expand our farming operations through acreage we manage and through our network of growers. Two Rivers Water & Farming Company 2013 Annual Report and 10K Page 1 Table of Contents Colorado allocates water based on the Prior Appropriation Doctrine, whereby water rights are unconnected to land ownership.The first person to use a quantity of water from a water source for abeneficial usehas the right to continue to use that quantity of water for that purpose.Subsequent users can use the remaining water for their own beneficial purposes provided that they do not impinge on the rights of previous users.Water rights can be developed, managed, purchased and sold much like real property, and the seniority of water rights are a significant consideration when we acquire additional irrigated farmland.Water rights include the ability to divert stream flow, build a storage reservoir, pump ground water and create augmentation water supplies to offset depletions of water taken out of priority.To date, our water operations have focused principally on acquiring and developing water rights to support our farming efforts, including the farming operations of the network of farmers who grow crops for us.Our revenues from leasing water totaled $40,000 in 2013 and $36,000 in 2012.We intend to expand our portfolio of water rights in the future to not only support our expanding farm operations, but also to lease and sell water to other users in the Arkansas River Basin. In 2014 we initiated a corporate restructuring pursuant to which we intend to organize all of our operations, other than those of our 95%-owned subsidiary Huerfano-Cucharas Irrigation Company or HCIC, under the control of a newly formed subsidiary, TR Capital Partners, LLC, or TR Capital.This restructuring will better reflect our emphasis on acquiring and operating irrigated farming and water distribution activities under our integrated business model.As described under “Our Organizational Structure,” Two Rivers Water & Farming Company owns all of the Common Units of TR Capital and outside investors, who are investing $6.0 million in cash and exchanging outstanding preferred and convertible securities of Two Rivers Water & Farming Company and its subsidiaries, will receive Preferred Units that are entitled to distributions and are exchangeable for common stock and warrants of Two Rivers Water & Farming Company. Our Farming and Water Operations Our business model integrates irrigated farming and water distribution in a manner developed specifically for semi-arid regions in the southwestern United States.By acquiring and converting irrigated farmland from feed crop production to fruit and vegetable production, we can afford to pay a higher price for water than a feed crop farmer.As a result, we elevate the price of water creating incentives for feed crop farmers to grow fruits and vegetables for us, when their farm is suitable, or to sell their farms to us.Additionally, the increased value of water creates incentives for farmers who have marginal farming operations to consider selling their water assets.By integrating our irrigated farmland with an expanding portfolio of water assets, we are positioning our company to benefit from the continued expansion of regional and global demand for food and water in the years to come.While a growing world population and rising incomes have been increasing demand for high quality food and fiber, the amount of arable land has been decreasing and water resources are fixed.By converting irrigated farmland from feed crop production to higher value fruit & vegetable production we elevate the economic productivity of the region within which we operate and make an additional segment of water available for other users. Two Rivers Water & Farming Company 2013 Annual Report and 10K Page 2 Table of Contents Two Rivers Water & Farming Company 2013 Annual Report and 10K Page 3 Table of Contents Our current area of focus is the Arkansas River Basin, on the southern Front Range in Colorado.The elevations in the area fall from 14,000 feet above sea level at the eastern crest of the Continental Divide to 4,500 feet above sea level in Pueblo, Colorado.The Arkansas River is a tributary of the Mississippi River Since commencing operations in 2009, we have invested in acquiring and developing irrigated farmland and associated water rights and infrastructure.Our principal investments to date have been the following: - Dionisio Farms and Produce, LLC, or DFP:In 2012 we acquired DFP for a total of $3.4million paid by delivery of cash and promissory notes.DFP, which has operated for more than 60 years, produces high-value fruits and vegetables as well as fodder crops.Through this acquisition, we obtained 146 acres of irrigable farmland, 146 shares of the Bessemer Ditch Irrigation Company, a senior water right holder on the main stem of the Arkansas River and 2 supplemental ground water wells.As part of the acquisition, we entered into leases for an additional 279 irrigable acres. - Huerfano-Cucharas Irrigation Company, or HCIC:From 2009 to 2013 we purchased 95% of the shares of HCIC, a mutual ditch company formed in 1944, in a series of transactions for $24,196,000 in cash, promissory notes and common stock.We acquired control of HCIC in order to use its water rights and facilities to supply some of our farmland with irrigation water. - Orlando Reservoir No. 2 Company, LLC, or Orlando:In 2011 we acquired Orlando, a company formed in May 2005, to increase the reliability of water supplies for farmland in Huerfano and Pueblo Counties, for $3.45 million in cash, promissory notes and common stock.We have undertaken a program to refurbish and restore Orlando’s diversion structure, storage reservoirs and conveyance system.During the period from November 2011 to February 2012, we constructed new outlet works, and in 2012, we reconstructed the diversion structure, which takes water from the Huerfano River for storage in the Orlando reservoir and then conveyance to irrigate the Company’s nearby farmland.Additional renovation projects will be completed as necessary to provide reliable irrigation for our expanding farming operations.As of December 31, 2013, our cumulative capital expenditures for the Orlando restoration program. - Additional Farmland:From 2009 to 2011 we acquired 2,753 acres of farmland served by HCIC’s ditch system for purchase prices totaling $1,417,000 in cash and seller carry back financing.In 2012 we acquired 1,584 acres in Butte Valley for $509,000 in cash and seller carry back financing. Farming We focus our farming activities on acquiring high yield irrigated farmland and converting it from feed crop production into growing and marketing high-value fruits and vegetables for human consumption, which generate higher revenues and profits per acre.We put approximately 30%-40% of our farming acreage into animal feed crops each year on a rotating basis to reconstitute the soil and to suppress disease and pest problems.In 2013 our average revenue per acre from fruit and vegetable crops was $5,500, while our average revenue per acre from feed crops was $850. We began acquiring irrigated farming assets in 2009.We generated our first fruit and vegetable farming revenues in 2012 and conducted our first full year of operations in 2013.Farming revenue increased by 104%, from $979,000 in 2012 to $2.0 million in 2013.In 2013 we farmed a total of 1,337 gross acres, of which 820 net acres were planted, 230 acres grew fruit and vegetables, 150 acres grew sorghum and 517 acres received federal crop insurance due to drought conditions. Our 2013 crop production consisted of cabbage, pumpkins and squash raised for human consumption, as well as sorghum as a feed crop.We intend to annually plant between 60% and 70% of our irrigated farmland in fruit and vegetable crops, leaving between 30% to 40% for feed crops, on a rotating basis.We expect to increase the variety of high-value crops we produce as we expand our farming operations.In January 2014, we began installing a drip irrigation system on a test portion of our leased farmland to maximize yield and minimize water consumption.Our produce marketing operations package and ship produce for our farms and for a network of farmers who grow crops for us, and to date we have sold our fruits and vegetables principally to national accounts through our wholly owned subsidiary Dionisio Farms & Produce. Two Rivers Water & Farming Company 2013 Annual Report and 10K Page 4 Table of Contents Since 2009, we have sought to increase our irrigated farmland under management through strategic acquisitions and leasing in targeted areas of the Arkansas River Basin.Our intent is to purchase or lease irrigated farmland that is supported by relatively senior water rights with good soils and farm infrastructure that is currently producing feed crops and convert the farmland into fruit and vegetable production.We have also acquired irrigated farmland with good soils that has less reliable junior water rights and has not been farmed for some years but is capable of fruit and vegetable production when additional water rights can be acquired and moved to the farmland.Regardless of the historical use of irrigable land we buy or lease, we actively seek to transition the land from feed crop production to production of high-value fruits and vegetables. As part of our strategy to develop and operate an expanding network of irrigated farmland, we selectively have purchased or leased land that is unsuitable for producing irrigated crops.In some instances, we have acquired land in order to gain control of water or other rights associated with the land.We also have strategically acquired grazing land as a medium to long-term real estate investment. As of December 31, 2013, we held 7,861 gross acres, of which we owned 7,465 acres and leased 396 acres.Our land under management increased from 4,600 gross acres at December 31, 2011 to 5,360 gross acres at December 31, 2012 to 7,861 acres as of December 31, 2013.The following table provides a breakdown, by acres, of the uses and purposes of the land we managed as of December31, 2013 and 2012: Acres Under Management As of December 31, Owned Leased Gross Owned Leased Gross Irrigable farmland: Farmed 95 Developed but not farmed - Undeveloped - - Total irrigable land Non-producing land: Grazing land - - Strategic water holdings - - Other strategic holdings - - Total non-producing land - - Totals When redeveloping farmland, we assemble sufficient water rights necessary to sustain reliable fruit & vegetable production by: - purchasing suites of water rights, including surface flow, augmentation and storage rights, - refurbishing historical ditch systems and reservoirs to restore and upgrade their efficiency, and - negotiating with governmental water authorities the agreements necessary to sustain production. When redeveloping farmland, we seek to optimize product yield, water efficiencies and labor inputs by deploying state-of-the-art methods and equipment which includes: - deep-plowing fields to loosen soil beds, - laser-leveling planting areas to optimize water and nutrient absorption and minimize runoff, - installing advanced irrigation facilities to increase water efficiencies, and - applying both organic and non-organic fertilizers and soil conditioners to enhance plant growth. Redevelopment generally takes two to three years to transform fallow farmland into fruit and vegetable crop production. Two Rivers Water & Farming Company 2013 Annual Report and 10K Page 5 Table of Contents In 2013 we formed a wholly owned subsidiary, for the purpose of purchasing and managing irrigated farmland for institutional investors and high net worth individuals. This enables us to expand our farming revenues without further diluting our shareholders.Through the subsidiary we identify desirable irrigated farmland, purchase the farmland on behalf of an investor and lease the farmland.The subsidiary helps us maintain control and management of desirable irrigated farmland in our areas of operation.The subsidiary completed its first acquisition and lease back in December 2013, when an investor acquired 170 irrigated acres with senior water rights adjacent to our existing farm operations.The property was previously used to grow feed crops and in 2014 we will grow fruits and vegetables. Water We own a portfolio of water rights in the Arkansas River Basin that we have obtained in connection with our purchases of irrigated farmland.Colorado allocates water based on the Prior Appropriation Doctrine, whereby water rights are unconnected to land ownership.The first person to use a quantity of water from a water source for abeneficial usehas the right to continue to use that quantity of water for that purpose.Subsequent users can use the remaining water for their own beneficial purposes provided that they do not impinge on the rights of previous users.Water rights can be developed, managed, purchased and sold much like real property, and the seniority of water rights are a significant consideration when we acquire additional irrigated farmland.Water rights include the ability to divert stream flow, build a storage reservoir, pump ground water and create augmentation water supplies to offset depletions of water taken out of priority.Water rights can be developed, managed, purchased and sold much like real property, and the seniority of water rights are a significant consideration when we acquire additional irrigated farmland. For further information, please see “Regulation—Water.” We intend to develop a wholesale water distribution business through the development of our irrigated farming operations.By acquiring and converting irrigated farmland from feed crop production to fruit and vegetable production, we can afford to pay a higher price for water than a feed crop farmer.As a result, we elevate the price of water creating incentives for farmers growing feed crops to grow fruits and vegetables for us, when their farm is suitable, or to sell their farms to us.Additionally, the increased value of water creates incentives for farmers who have marginal farming operations to consider selling their water assets. Our principal water rights include the following: - As noted above, through our acquisition of DFP we obtained 146 shares of the Bessemer Ditch Irrigation Company.Bessemer Ditch Irrigation Company is a mutual ditch company that operates an irrigation canal on the main stem of the Arkansas River.It has a headgate in the Pueblo Dam and delivers irrigation water for Two Rivers Water & Farming Company owns and operates various senior water rights in the Arkansas River Basin, which we use or plan to use to irrigate our farmland.This diversified portfolio is made up of a combination of direct flow rights and storage rights. - As noted above, we acquired control of HCIC in order to use its water rights and facilities to supply some of our farmland with irrigation water.The HCIC farmland became fallow in the mid-twentieth century when coal mines in Huerfano County, Colorado were shut down.The coal mines had continuously pumped water from the Vermejo/Trinidad Formation, which contained a renewable underground aquifer that is fed by Sangre de Cristo Mountains snowmelt.The U.S. Geological Service estimates that the Vermejo/Trinidad Formation contains an estimated 30 million acre-feet of relatively untapped, clean and renewable water.HCIC owns the Cucharas and Huerfano Valley Reservoirs and two ditch systems located in Pueblo County, Colorado.The HCIC ditch systems have the right to distribute water over approximately 40,000 acres in Pueblo County, Colorado. - The Orlando water rights include the senior-most direct flow water right on the Huerfano River, or #1 priority, along with the #9 priority and miscellaneous junior water rights.The seniority of those water rights allowed the production of crops during the most recent drought.The Orlando assets also include the Orlando Reservoir, which is situated on the Huerfano branch of the Huerfano River and has a storage capacity of 3,100 acre-feet. An acre-foot of water is the amount of water required to cover one acre to a depth of one foot.An acre-foot of water contains 325,851 gallons, generally considered enough water to supply two average households for a year.Annual irrigation in Southeastern Colorado, depending on the crops, consumes approximately three to six acre-feet of water per acre of crop. Two Rivers Water & Farming Company 2013 Annual Report and 10K Page 6 Table of Contents To date our water operations have focused principally on acquiring and developing water rights to support our farming efforts, including the farming operations of the network of farmers who grow crops for us, and we haveacquired our portfolio of water rights through the acquisition of farming assets.By capturing water in reservoirs and releasing it later for irrigation purposes, we are able to retime the delivery of water through out the irrigation season and ameliorate some of the inconsistencies of seasonal and annual water availability for the farmland we manage.Our revenues from leasing water totaled $40,000 in 2013 and $36,000 in 2012. Augmentation Rights Tributary ground water is any underground water that is hydraulically connected to a stream system and that influences the rate or direction of flow in that stream system.Any new ground water diversions that are tributary to an over-appropriated stream system require augmentation to offset out-of-priority depletions.In 2013 many well water users on the Arkansas River and its tributaries were unable to use their wells, as drought conditions made augmentation water unavailable.In response, an augmentation provider requested that we assist in building a more efficient and plentiful augmentation supply.We have begun developing additional augmentation sources in conjunction with that augmentation provider.If successful, we will seek to enter into long-term supplemental augmentation leases with selected augmentation users. Surface Rights The following table presents our holdings of surface, or direct flow, water rights: Structure Elevation (Feet) Priority No. Appropriation Date Consumptive Use (Acre-Feet) Decreed Amount (Cubic Feet PerSecond) Butte Valley Ditch 1 5/15/1862 9 5/15/1865 86 5/15/1886 5/15/1886 Robert Rice Ditch 19 3/01/1867 Huerfano Valley Ditch 2/02/1888 5/01/1905 Bessemer Ditch IrrigationCompany 2 4/01/1861 62,029* 2 4 12/01/1861 20 - 5/31/1864 6/01/1866 3 18 1/08/1867 - 5/31/1867 27 11/01/1870 28 12/01/1870 9/18/1873 2 1/01/1876 3 36 1/01/1878 40 5/05/1881 14 41 6/20/1881 2 3/01/1882 8 55 5/01/1887 *We own .01% of the outstanding shares of Bessemer Ditch Irrigation Company and therefore are entitled to .01% of its consumptive use.The indicated 62,029 acre-feet is a 100-year average.The 10-year average for consumptive use is 66,566 acre-feet, and the 5-year average is 57,362 acre-feet. Two Rivers Water & Farming Company 2013 Annual Report and 10K Page 7 Table of Contents Storage Rights and Infrastructure The following table presents our holdings of storage water rights: Structure Elevation (Feet) Priority No. Appropriation Date Average Annual ield (Acre-Feet) Decreed Amount (Acre Feet) Operable Storage (Acre-Feet) Huerfano Valley Reservoir 6 2/02/1888 Cucharas Valley Reservoirs* 66 3/14/1906 66c 3/14/1906 Bradford Reservoir 12/15/1905 - - Orlando Reservoir # 2 12/14/1905 * A conditional right is a place holder while the engineering and construction of structures are completed to perfect a water right, in this case, to physically store the water.The conditional right establishes a seniority date but allows time for completion of the project.Conditional rights are reviewed every six years by the water court to confirm that progress is being made on the effort to perfect the right.When a conditional water right is perfected, which can be done incrementally in the case of storage, the water right becomes absolute. As part of our comprehensive water and farming system, we utilize storage reservoirs and ditches.Reservoirs allow water owners to store their water and plan the water’s distribution throughout the growing season.We currently own reservoirs associated with HCIC and Orlando, and we plan to develop additional reservoirs and augmentation ponds, also known as recharge ponds, in strategic locations in the Arkansas River watershed.The development of storage reservoirs in the area will allow us to offer storage to other water users in the area.Through water exchanges and other water-related transactions, the reservoirs can potentially increase and strengthen our existing water rights. We are developing a recharge pond facility to supplement the irrigation water we receive from ditch companies.Recharge consists of a series of ponds engineered to time water back to the river’s alluvium, or water table, over a certain period. Recharge ponds will allow the Company to pull water out of the alluvium of the river to irrigate their high-value irrigated vegetables during critical points of the irrigation season. All of our reservoirs are used for irrigation in a similar manner to other reservoirs in the region, with the exception of Pueblo Reservoir, which was also constructed for flood control.Direct flow rights generally are senior to most storage rights but typically do not divert early in the spring when storage rights fill.The Arkansas River below Pueblo Reservoir operates a Winter Storage Program that re-allocates winter direct flow rights to storage in reservoirs from November 15 to March 15 each year.The Bessemer Ditch has the ability to store water in the Pueblo Reservoir through the Winter Storage Program. Because our water rights and operating structures are located at succeeding elevations in the watershed, the system moves water supplies from point of diversion, through storage, to place of use primarily by means of gravity, making our more economical to operate than systems requiring energy to pump water for beneficial use. In order to use these rights and structures most efficiently, we have planned and begun to implement a program of renovation and integration.For example, the Company began construction of new outlet works for the 1905 Orlando Reservoir in November 2011.The work was completed and successfully tested in February 2012, approximately a year after we acquired Orlando.Also in February 2012, we commenced reconstruction of the diversion structure, which takes water from the Huerfano River for storage in the Orlando reservoir, and to irrigate the Company’s nearby farmland.Additional water facility renovation projects are planned on a phased basis as necessary to provide reliable irrigation for the Company’s expanding farming operations. We currently have the operable right to store 15,000 acre-feet of water within the Huerfano and Cucharas Rivers watershed in three separate reservoirs.When our reservoirs on the Huerfano and Cucharas Rivers have been fully restored, we will have the operable capacity and legal right to store in excess of 70,000 acre-feet of water.Similarly, based on our portfolio of water rights, we have the right to divert from the natural flows of the two rivers in excess of 90 cubic feet per second.Seasonal variability in the natural flow of the rivers, as well as the priorities of other water users in the system, limits our ability to divert the decreed amounts of water on a continuous basis.Our current water rights produce a long-term average annual diversion of 15,000 acre-feet of water, which provides 10,000 acre-feet of consumptive use at the plant. Two Rivers Water & Farming Company 2013 Annual Report and 10K Page 8 Table of Contents The 15,000 acre-feet average is based on a record period of more than 50 years and also relies on historic studies of these rights by a variety of engineers at various times. It is common practice within the water industry in Colorado to use long periods of time to create reliable averages of water flow.We believe that using averages relating to only recent years can be misleading because an average could be skewed if only one of those years was particularly dry or wet. For example, in four out of the last ten years, there has been an extreme drought in our area of operations.Due to this drought condition, our flow averages for the most recent ten, five and three years are 8,200 acre-feet, 10,500 acre-feet and 10,400 acre-feet, respectfully. A similar request for the same averages for the decade beginning in 1980 would be result in averages of 5,900 acre-feet, 18,500 acre-feet and 17,200 acre-feet. “Consumptive use” is the term for the portion of a water diversion right that is actually consumed by its beneficial use.Where the beneficial use is agricultural irrigation, consumptive use represents the amount of water consumed by the irrigated crop or evaporated on the farm.After deducting consumptive use from the amount of water diverted and applied to irrigation, the remainder is described as “return flow” to the system.Such return flows are generally subject to appropriation downstream.Only the consumptive use portion of a given water right is subject to transfer (that is, a change in the point of diversion, place of use, or purpose of use).Therefore, water rights are often assigned monetary value based on the consumptive use portion.Although consumptive use varies by crop, rainfall, temperature and other factors, in southeastern Colorado, crops generally consume about two acre-feet of applied water for each acre planted,, depending on the crops planted.In order to provide that amount of consumptive use water, an irrigator must generally apply three acre feet of water (allowing for predictable return flow equal to about one-third of the applied water).The Company measures its water rights both in terms of the amount of the diversion or storage right, as the case may be, but also in terms of the historic consumptive use. Strategic Judicial Proceedings In September 2011, we entered into a five-year lease with the Pueblo Board of Water Works for 500 acre-feet of water to be delivered to us annually by the Pueblo Board of Water Works.We planned to use the water not only to support our farming operations but also to demonstrate the ability to store such water in our reservoirs through a judicially-approved exchange.In September 2011 we filed a water court case (District Court, Water Division 2, Colorado) designed to improve the overall efficiency of our emerging system, including the ability to exchange water between the Arkansas River and our storage reservoirs.This water court case, designated 11CW94, seeks approval of our plan to divert and store water even when our rights are not in priority by replacing the water downstream pursuant to the Pueblo Board of Water Works lease.Although the water court’s ultimate approval to routinely carry out such an exchange awaits the completion of the judicial process, the Office of the State Engineer of Colorado administratively granted a temporary substitute water supply plan implementing such an exchange during the interim until the case is adjudicated.Under the substitute water supply plan, we will be allowed to capture Huerfano River water for upstream storage and later use, even when our rights are not in priority.To avoid injury to senior water rights, which have priority over our rights during the period of the exchange, the Pueblo Board of Water Works will release water pursuant to the replacement water contract upon our order.By means of such exchanges, we plan to eventually integrate our water supply system with the overall water use and delivery systems served by the Arkansas River and its tributaries.The Company plans to use the substitute water supply plan for augmentation. Two Rivers Water & Farming Company 2013 Annual Report and 10K Page 9 Table of Contents Our Organizational Structure Since we commenced operations as a farming-and-water company in 2009, we have built a corporate organizational structure that enabled us to raise capital for specific projects completed by our direct and indirect subsidiaries.The following chart shows our corporate organization as of December 31, 2013: On January 29, 2014, the board of directors approved a plan to reorganize our subsidiaries in a more integrated manner based on functional operations.We formed a new company, TR Capital Partners, LLC or TR Capital, which issued all of its Common Units to Two Rivers Water & Farming Capital.TR Capital then initiated the transactions described below under “Placement of Preferred Units.”Following the completion of those transactions in mid-2014, we expect that TR Capital and our other direct and indirect subsidiaries (excluding HCIC Holdings, LLC and Huerfano-Cucharas Irrigation Company) will enter into a series of related transactions as the result of which assets and operations of such other subsidiaries will be transferred to TR Capital.As a result of those transactions, TR Capital would operate all of the operations formerly conducted by those subsidiaries.The following chart shows our expected corporate organization following completion of the anticipated transactions among our subsidiaries, as well as the principal operating areas to be managed by TR Capital: Two Rivers Water & Farming Company 2013 Annual Report and 10K Page 10 Table of Contents Placement of Preferred Units TR Capital entered into a Membership Interest Purchase Agreement dated as of January 31, 2014, or the Purchase Agreement, in connection with a private placement of up to 32,500,000 of TR Capital’s Preferred Units. From February 1, 2014 through February 6, 2014, certain investors, whom we refer to as the initial investors, subscribed to purchase a total of 17,973,536 of TR Capital’s Preferred Units at a purchase price of $0.70 per Preferred Unit for a total purchase price of $12.6 million, of which $6.0 million is payable in cash and the balance is payable by delivery of Qualified Assets, which consist of outstanding securities previously issued by us or one of our subsidiaries (other than HCIC Holdings, LLC and Huerfano-Cucharas Irrigation Company). One-half (8,986,768) of those Preferred Units were issued upon the initial investors’ execution of the Purchase Agreement, for consideration consisting of 3.0 million in cash (including $1.3 million of cash received by TR Capital from bridge promissory notes that were issued to certain of the initial investors on December 31, 2013 and that converted into Preferred Units upon execution of the Purchase Agreement) and $3.3 million in Qualified Assets. The initial investors are obligated to purchase an additional 8,986,768 Preferred Units on June 30, 2014, for consideration consisting of $3.0 million in cash and $3.3 million in Qualified Assets. Net cash proceeds from the sale of Preferred Units under the Purchase Agreement will be applied for TR Capital’s general corporate purposes, including the purchase, construction and operation of irrigated farmland and water assets.Under the Purchase Agreement, TR Capital may issue and sell up to an additional 14,526,464 Preferred Units on or before September 1, 2014 in exchange for Qualified Assets, but not for cash. Two Rivers Water & Farming Company 2013 Annual Report and 10K Page 11 Table of Contents TR Capital’s Limited Liability Company Agreement dated as of January 31, 2014 provides that holders of Preferred Units generally will be entitled to receive distributions each fiscal year in an amount equal to the lesser of (a) 12% of the Preferred Unit holders’ aggregate capital contributions and (b) TR Capital’s Adjusted Gross Margin (as defined) for such fiscal year, provided that, regardless of TR Capital’s operating results, Preferred Unit holders will be entitled to a minimum distribution for each full fiscal year equal to 8% of their aggregate capital contributions, payable in equal quarterly installments.If TR Capital’s Adjusted Gross Margin for a fiscal year is less than 12% of the Preferred Unit holders’ aggregate capital contributions, the shortfall will not be payable in any subsequent fiscal year.Distributions for the Preferred Units issued or issuable to the initial investors will total between $1.0 million (8% of $12.6 million) and $1.5 million (12% of $12.6 million) for a full fiscal year, depending upon TR Capital’s operating results for that fiscal year.Distributions for fiscal year 2014 will be pro rated for the portion of the year for which Preferred Units are outstanding. Pursuant to an Exchange Agreement we entered into with Preferred Unit holders on January 31, 2014, or the Exchange Agreement, a holder may exchange a Preferred Unit at any time for consideration consisting of (a) accrued but unpaid preferred distributions on such Preferred Unit through the exchange date (calculated as described above), (b) one share of our common stock and (c) a warrant to purchase one-half share of our common stock at a price of $2.10 per share.In addition, TR Capital may require (with limited exceptions) each of the outstanding Preferred Units to be exchanged for such consideration at any time after January 31, 2017 at which (a) for a period of 20 trading days, at least 250,000 shares of our common stock have been traded on a national securities exchange for a closing price of at least $3.00 and (b) a registration statement filed by us with the SEC is effective with respect to the shares of our common stock, including shares purchasable pursuant to warrants, issuable in connection with such exchanges.Each warrant generally will be exercisable at any time on or before January 31, 2019 (regardless of the warrant’s issue date), subject to our right to redeem the warrant at any time after January 31, 2017 subject to the conditions described in the preceding clause (a) and to a registration statement having been filed and being effective with respect to the shares issuable pursuant to such warrant.Under the Exchange Agreement, we also granted holders of Preferred Units one-time demand registration rights, under which we may be required to file a registration statement covering shares of our common stock (including shares subject to warrants) issued or issuable upon exchanges of Preferred Units.As the result of the issuance of Preferred Units to the initial investors, we are obligated to issue and deliver to those investors, upon exchange of those Preferred Units, up to 17,973,536 shares of common stock together with warrants to purchase an additional 8,986,768 shares of common stock.We currently expect to hold for investment any and all Preferred Units of TR Capital we receive in exchange for our common stock and warrants, and we would be entitled to receive distributions on those Preferred Units pro rata with other holders of Preferred Units. Corporate Information Two Rivers Water & Farming Company is a Colorado corporation with principal executive offices at 2000 South Colorado Boulevard, Tower 1, Suite 3100, Denver, Colorado, and our telephone number at that address is (303) 222-1000. Our website address is http://www.2riverswater.com. The information on our website is not part of this Form10-K. Sales The produce industry, like many other industries, is built on relationships that take place over time and involve a great deal of trust. Our produce relationships were built exactly this way; Dionisio Farms and Produce marketing relationships go back 20 years.Contracts are negotiated on a yearly basis before planting begins. At the beginning of the year, we reach out to our vendors to see what their needs are going to be for that year and plant to their needs. Once it is planted, the contract has been finalized with the agreed upon amount and price. About 10% of the produce we grow does not have a contract, and will be sold to other vendors who contact us for product. We also have a network of growers that grow produce for us.Once our produce contracts are finalized, and our planting schedule for the year is complete, we reach out to our growers to ask them to plant the remaining crops we need.As people in the area become aware of our operation, they are signing up to grow for us. Two Rivers Water & Farming Company 2013 Annual Report and 10K Page 12 Table of Contents Competition The rights to use water in Colorado have been fully appropriated to beneficial uses (such as agriculture irrigation and municipal and industrial applications) under court decrees and state regulation according to the prevailing Prior Appropriation Doctrine in which more senior (older) water rights take precedence in times of shortage over junior (newer) water rights. Notwithstanding significant conservation, growth in Colorado with related incremental demands for water has made the rights to divert, convey, store and use water relatively scarce and valuable.There is significant competition for the acquisition and beneficial use of historic water rights.Many competitors for the acquisition of such rights have significantly greater financial resources, technical expertise and managerial capabilities than the Company and, consequently, we could be at a competitive disadvantage in assembling, developing and deploying water assets required to support our businesses.Competitors’ resources could overwhelm our efforts and cause adverse consequences to our operational performance.To mitigate such competitive risks, the Company concentrates its efforts in the Huerfano and Cucharas Rivers watershed where its local knowledge and control of a portfolio of water rights, storage facilities, distribution canals and productive farmland creates a somewhat protected geographic niche.To further mitigate competitive risk, the Company strives to actively engage with both the farming and the water communities in southeastern Colorado to explore strategies for cooperatively addressing challenges and opportunities faced by those communities—particularly to address the 130,000 acre-foot shortfall in water supplies on the Front Range, without taking valuable farmland out of production. The Company also acquires farmland through outright purchase with the intent to hold and manage, purchase with the intent to resell to investors with the Company managing farm production, and from leases, preferably long term.There is growing competition for acquisition of farmland.Many purchasers of farmland have greater financial resources than Two Rivers.Two Rivers’ advantage is its built-in infrastructure for the processing, shipping and marketing of produce. Regulation Farming We are subject to a variety of federal, state and local laws that govern various aspects of our business, including:laws regulating the cultivation, processing, handling, storage, transport and sale of our products, laws restricting the use and ownership of land, including laws regulating the acquisition or leasing of rural properties by certain entities and individuals, and rules and regulations governing a variety of environmental, health and safety matters. In addition, we are subject to other laws and government policies governing or affecting the food and agriculture industries, including legal requirements for food and feed safety. To continue to operate and expand our operations, we must obtain and maintain numerous permits, licenses and approvals from governmental agencies.Our facilities are subject to periodic inspection by governmental agencies. From time to time, agricultural production shortfalls in certain regions and growing demand for agricultural commodities for feed, food and fuel use have caused prices for soybeans, vegetable oils, sugar, corn and wheat to rise.High commodity prices and regional crop shortfalls have led, and in the future may lead, governments to impose price controls, tariffs, export restrictions and other measures designed to assure adequate domestic supplies or mitigate price increases in their domestic markets, as well as to increase the scrutiny of competitive conditions in their markets. Our business could be adversely affected in the future by national regulation or taxation of greenhouse gas emissions. The U.S. Environmental Protection Agency has adopted regulations requiring the owners of certain facilities to measure and report their greenhouse gas emissions, and has initiated a process to regulate these emissions under the Clean Air Act. We cannot at this time assess or estimate the potential impact of any future greenhouse gas emission legislation or regulations on our business.Potential consequences could, however, include increases in our costs of energy, transportation and raw materials and requirements for additional investments in our facilities and equipment, all of which could have a material adverse effect on our operating results and cash position. Two Rivers Water & Farming Company 2013 Annual Report and 10K Page 13 Table of Contents Water Background The right to water in Colorado is a right that can be developed, managed, purchased or sold much like real property subject to appropriate regulation.Water rights are judicially decreed and, under Colorado’s application of the Prior Appropriation Doctrine (“first in time, first in right”), senior water right holders are entitled to the beneficial use of water prior to junior holders.Consequently senior water rights are more consistent, reliable and valuable than junior rights, which may be interrupted, or “called out” in the parlance of Colorado water administration. Along the Front Range of Colorado, water is a scarce and valuable resource.Natural precipitation varies widely throughout the year and from one year to another.Rivers, which fill, and sometimes flood, with the spring melt from the mountain snowpack, may be refreshed only with the occasional thunderstorm in the heat of the summer growing season.Annual precipitation also varies between surplus and drought.Additionally, the large majority of Colorado’s population resides on the Front Range (east of the Continental Divide) while the large majority of the State’s precipitation falls on the Western Slope (west of the Divide).Over time, many communities, farms and enterprises developed trans-mountain diversions to bring more water to the Front Range.Precipitation on the Front Range, and water diverted from the Western Slope, drain to the Mississippi River through the South Platte and Arkansas Rivers.Water on the Western Slope drains through the Colorado River.All of the State’s rivers are administered pursuant to interstate compacts with neighboring states.As a result of the variability of Colorado’s hydrology, its arrangements for diversions, storage and beneficial use, and its obligations to downstream states, Colorado has developed an integrated and complex water rights administration system. In Colorado and the Western United States, the right to use water is based on the Prior Appropriation Doctrine, which is often referred to as “first in time, first in right.”Under this doctrine, water use is allocated to satisfy the oldest (“most senior”) water right before water is allocated to the next water right in historic chronology (a “junior water right” in comparison to a water right perfected earlier).Moreover, in Colorado, water rights and their relative priorities are protected by judicial decrees and are administered by the Office of the State Engineer, or the State Engineer, within the Colorado Department of Water Resources.The ability to consistently irrigate farmland, and thus avoid the inconsistencies of rainfall, is therefore tied to the relative seniority of historic water rights.Two Rivers is focused on developing irrigated farmland and maximizing beneficial use of the water rights associated with that farmland. To manage water uses according to the Prior Appropriation Doctrine, Colorado maintains both judicial oversight through regional water courts and administrative oversight through the State Engineer.Water rights claims are filed in the court, adjudicated as necessary to resolve any adverse claims, and then decreed though an enforceable judgment.The State Engineer is charged with administering the accorded priorities among the various water rights in each of the State’s river systems. Colorado water law further recognizes two distinct but related prior appropriative rights: direct diversion rights and storage rights.Direct diversion rights permit a user in priority to divert water directly from the river for immediate beneficial use (such as irrigation); storage rights permit a user in priority to divert water from the river and impound the water in a reservoir to re-time the water for later beneficial use.Thus, in Colorado, a direct diversion right must be conveyed to an immediate use; it cannot be stored without a storage right.As a result, both types of appropriative rights are often paired, when possible, so that in priority diversion rights can be re-timed through the exercise of a companion storage right to address seasonal and year-to-year variability in natural supplies.The older the appropriation date of any water right, the more reliable is its yield; similarly, the more effectively a senior diversion right is paired with a senior storage right, the more reliable each becomes. Administration of Water Rights In addition to the intra-state administration of water flowing in its rivers, Colorado also has inter-state water administration responsibilities because each of its major rivers (the Colorado, the North Platte and the Arkansas) is governed as well by interstate compacts with downstream states.These compacts are subject to judicial review, interpretation and enforcement under the original jurisdiction of the U.S. Supreme Court to resolve disputes among the states.In 1948, Colorado and Kansas reached an agreement that apportioned the water of the Arkansas River; Colorado was apportioned 60% of the water while Kansas is apportioned 40% of the River’s flow.In order to comply with Colorado’s obligations under the Arkansas River Compact, therefore, water rights on the Arkansas and its tributaries (including the Huerfano and Cucharas Rivers) are administered to assure the Compact-required water flows at the Colorado-Kansas state line.When necessary, Colorado’s in-state uses are curtailed, in order of priority, to assure compliance with the Compact. Two Rivers Water & Farming Company 2013 Annual Report and 10K Page 14 Table of Contents The interstate compacts (beginning with the Colorado River Compact of 1922) increased Colorado’s need to husband its apportioned water to meet the needs of its growing population along the Front Range.Trans-basin diversions (primarily tunnels and canals) were developed, under the Prior Appropriation Doctrine, to divert water from one watershed for conveyance to and use in another.Mainly, water from the Colorado River Basin, west of the Continental Divide, was diverted east to meet the water needs along the earlier developing Front Range by so-called “conservancy districts”.These projects began in the 1930’s and, although many have been in operation for decades, and some remain incomplete.Increasingly, further trans-basin diversions are limited not only by competing appropriative water rights in the basins of origin but also by increasingly stringent environmental restrictions. Stymied in their attempts to import additional surface water from distant watersheds, some municipalities and water providers began to rely on inherently unsustainable ground water “mining” (depleting aquifers for current consumption at a rate in excess of the rate at which natural recharge occurs).After decades of such ground water mining, many of the aquifers on the Front Range have been severely depleted.Some municipalities also purchased farms with water diversion rights and then ceased irrigating the farmland, transferring the water to their urban uses.Because neither the practice of ground water mining nor the practice of “buying up and drying up” farmland is sustainable, Colorado law has placed limits and regulations on both practices. Recognizing the need for additional water sources along the Front Range, the Colorado Water Conservation Board published its 2050 Municipal and Industrial Gap Analysis in 2011.This report estimates that the Arkansas and South Platte Basins (essentially the Front Range) will have a combined average annual supply shortage of 130,000 acre-feet of water by 2050.The difficulty and expense of incremental trans-mountain diversions coupled with the unsustainability of ground water mining and agricultural-to-urban transfers—as documented by the Colorado Water Conservation Board—motivates Front Range water purveyors to address the projected gap and to identify and develop inherently scarce renewable sources of water. As early as 2005, the Colorado General Assembly created basin roundtables to convene regional water purveyors to address the looming municipal supply gap.The roundtables were charged to identify “projects and methods to meet the consumptive and non-consumptive needs of the basin.” (Colorado House Bill 05-1177).The potential solutions include Identified Plans and Process or IPPs, Conservation, New Supply Development and Alternatives to Agricultural Transfers. The Arkansas River Basin Roundtable has only a few IPPs to meet the water supply gap identified in its basin.The most significant of the Arkansas Basin IPPs is the Southern Delivery System, an $800 million, 62-mile water supply pipeline and associated pumping plants currently under construction by a consortium of four regional water purveyors including Colorado Springs. These purveyors will use a portion of the capacity in the Southern Delivery System to transport water made available to each of them under their respective contracts with the U.S. Bureau of Reclamation.The Southern Delivery System connects the U.S. Bureau of Reclamation’s Pueblo Reservoir on the Arkansas River, the point of delivery under the U.S. Bureau of Reclamation contracts, with the purveyors’ service areas In order to address a portion of the identified gap between forecast supply and demand within the Arkansas Basin and to provide a substitute source of water for Front Range communities that are too reliant on depleted ground water aquifers, the design and planning for the Southern Delivery System anticipate that other water purveyors will subscribe for pipeline capacity to transport renewable water supplies to their service areas. Employees At March 18, 2014, we had 11 full-time employees, of whom 4 were employed at our Denver headquarters and 7 were employed in our farming and water operations.None of our employees is covered by a collective bargaining agreement.We consider our relationship with our employees to be good. Two Rivers Water & Farming Company 2013 Annual Report and 10K Page 15 Table of Contents Available Information We file reports with the SEC, which we make available on our website free of charge. These reports include annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and amendments to such reports, each of which is provided on our website as soon as reasonably practicable after we electronically file it with the SEC.You can also read and copy any materials we file with the SEC at the SEC’s Public Reference Room at treet, N.E., Washington, DC 20549. You can obtain additional information about the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. In addition, the SEC maintains a website (http://www.sec.gov) that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC, including us. Two Rivers Water & Farming Company 2013 Annual Report and 10K Page 16 Table of Contents Risk Factors Relating to the Company and Our Business Our farming and water operations require significant capital expenditures. Farming is capital intensive.On an annual basis, the Company could spend significant sums of money for additions to, or replacement of, land, land improvements, irrigation and farming equipment.The refurbishment of the Company’s water assets is also capital intensive.On an annual basis, we could spend significant sums of money for additions to, or replacement of, our facilities, reservoirs and equipment.We must obtain funds for these capital projects from operations or capital raised.We cannot provide assurance that any sources will be adequate or that the cost of funds will be at levels permitting us to earn a reasonable rate of return. Two Rivers has little operating history in the farming business, so investors have no way to gauge our long term performance. The Company has little operating experience in the farming business in Colorado.Two Rivers to date has farmed 482 acres during the 2012 growing season and 820 acres during the 2013 growing season.Therefore, the Company’s business plan should be considered highly speculative.This risk factor is somewhat mitigated by the fact that Dionisio Farms & Produce, which was acquired by the Company during 2012, has a long operating history.Although Dionisio Farms & Produce has a long operating history, Two Rivers has managed the farms irrigated by the Bessemer Ditch and the related produce business for less than one year. Two Rivers was formed in December2002.Two Rivers entered the real estate market in 2007 with a focus on residential mortgages.In 2009, Two Rivers began liquidation of its operations and assets in the residential mortgage market and entered into the water and farming businesses. Because of drought conditions in southeastern Colorado and because the Company’s reservoirs and other water infrastructure were undergoing refurbishment, the Company did not produce significant crops or farm revenue during 2011.The farmland irrigated by the Bessemer Ditch, which was acquired or leased in 2012, produced significant crops during a drought in both 2011 (prior to their acquisition) and 2012 (subsequent to acquisition and lease). We may have insufficient funds to develop our farming business. The Company might not have enough funds to expand their farming business.Without the expansion of the farming business, the Company will not be able to meet its general and administration expenses from revenue generated from the farming business.No assurance can be given that any such expansion funds will be available. The Company can give no assurance of success or profitability to investors. There is no assurance that the Company will operate profitably. There is no assurance that the Company will generate revenues or profits.The Company has not been profitable in the past and has an accumulated deficit of almost $48 million.During the year ended December31, 2013, the Company incurred a net loss of $5,050,000, and during the year ended December31, 2012 the Company recognized a net loss of $14,549,000. Any default on mortgages or leases relating to the Company’s farmland could have a material impact on the Company’s farming business. The Company’s farmland, and related water rights thereon, is owned subject to mortgages.If the Company defaults on a mortgage, it could lose the farmland and the water rights.Certain of the Company’s farmland may be leased, and a breach of that lease by the Company could result in the termination of that lease.Certain of the Company’s leases of irrigated farmland are at year-to-year terms.Year-to-year terms are common in the farming industry and common in this geographical area.The Company’s inability to renew these leases would have a material impact on the Company’s ability to implement its business plan. Two Rivers Water & Farming Company 2013 Annual Report and 10K Page 17 Table of Contents Dry weather or droughts may adversely affect the collection of our water and ability to grow crops. Water to grow our crops is obtained from rainfall, surface runoff, stream flows and ground water.In dry years or droughts, less water may be available to supply our farmlands and less water may be available for sale/lease, which could substantially impact revenues and cause losses.The risk of water shortages is mitigated, however, by the seniority of our water rights and the availability of supplemental ground water to support consistent irrigation even during cyclical dry conditions.Dry weather and drought contributed to decisions not to farm in 2011.Such conditions will occur from time to time in the future and will affect the results of our operations. The irrigated farmland of the Company acquired in 2012 produced significant crops during a drought in 2011 through 2013. The adequacy of our water supplies depends upon a variety of uncontrollable factors. An adequate water supply is necessary for our farming business to be profitable.Our farming business is located where dry-farming is not profitable.The adequacy of our water supplies varies from year to year depending upon a variety of factors, including: - Rainfall, runoff, flood control and availability of reservoir storage, - Availability of water in the Arkansas River watersheds, - The amount of useable water stored in reservoirs and ground water basins, - The amount of water used by our customers and others, - Water quality, and - Legal limitations on production, diversion, storage, converyance and use. Population growth and increases in the amount of water used in urban areas have caused increased stress on surface water supplies and ground water basins. We obtain our water supply from the Arkansas, Cucharas and Huerfano Rivers.Our water supply and storage may be subject to interruption or reduction if there is an interruption or reduction in water supplies available to us.Our supply and storage business is dependent upon our ability to meet the requirements of the Colorado Water Engineer’s office regarding our water rights priorities. Water shortages may: - adversely affect our supply mix, for instance, causing increased reliance upon more expensive water sources, or -adversely affect our operating costs, for instance, by increasing the cost to purchase or lease required water. Our water rights may not yield full flow every year. Water rights in Colorado are subject to the Prior Appropriation Doctrine, which accords lower priority to junior water rights.Water rights that are senior (such as the Company’s Butte Valley Ditch Right Number 1 dating from 1862) have priority over junior rights (such as the Company’s Huerfano Valley Ditch Right Number 342 dating from 1905) as to use in dry years, and junior rights might not get water or as much water as they wish, if senior rights use it all. We are required to maintain water quality standards and are subject to regulatory and environmental risks. We face the risk that our water supplies may be contaminated or polluted whether through our error or through actions by other agents or through acts of God.In addition, normal farming practices, including the application of pesticides, herbicides and fertilizers, introduce pollutants to waterways through irrigation water runoff.Improved detection technology, increasingly stringent regulatory requirements, and heightened consumer awareness of water quality contribute to an environment of increased risk with the possibility of increased operating costs.We cannot assure you that in the future we will be able to reduce the amounts of contaminants in our water to acceptable levels. Two Rivers Water & Farming Company 2013 Annual Report and 10K Page 18 Table of Contents Our water supplies are subject to contamination, including contamination from naturally occurring compounds, pollution from man-made sources and intentional sabotage.We cannot assure you that we will successfully manage these risks, and failure to do so could have a material adverse effect on our future results of operations.We might not be able to recover the costs associated with these liabilities through our sales or insurance or such recovery may not occur in a timely manner. The water and farming business is heavily regulated and, as a result, decisions by regulatoryagencies and changes in laws and regulations can significantly affect our farming business. Regulatory decisions may impact prospective revenues and earnings, affect the timing of the recognition of revenues and expenses, may overturn past decisions used in determining our revenues and expenses and could result in impairment of goodwill.Management continually evaluates the assets, liabilities and revenues and provides for allowances and/or reserves as deemed necessary. We may also be subject to fines or penalties if a regulatory agency determines that we have failed to comply with laws, regulations or orders applicable to our farming or water businesses. Regulatory agencies may also change their rules and policies which may adversely affect our profitability and cash flows.We may also be subject to fines or penalties if a regulatory agency determines that we have failed to comply with laws, regulations or orders applicable to our water businesses.The water rights controlled by the Company provide significant legal and pecuniary benefits.Any changes in Colorado law that affects water rights, either in general or specific to the Company, could likely have a material impact on the Company. Because growing cycles are highly seasonal, our revenue, cash flows from operations and operating results are likely to fluctuate on a seasonal and quarterly basis. The farming business is highly seasonal.The seasonal nature of our operations results in significant fluctuations in our working capital during the growing and selling cycles.As a result, operating activities during the second and third quarters use significant amounts of cash.In contrast, operating activities for the fourth quarter typically generate cash as we harvest and sell our crops during that part of the year.Also, the demand for water varies by season.For instance, most water consumption for agriculture usage occurs during the third quarter of each year when weather tends to be hot and dry.During wet weather, there is reduced demand for water delivered from the Company’s reservoirs.We expect to experience significant variability in net sales, operating cash flows and net income on a quarterly basis. Our ability to cultivate, husband and harvest our crop may be compromised by availability of labor and equipment. When the crop is ready to harvest, we are dependent on seasonal labor and contractors for harvesting.During harvest season, there is demand for such seasonal labor from many farming operations which will compete with our demand.The availability of seasonal farm labor is also affected by uncertain national immigration policies and politically volatile enforcement practices.Thus, adequate labor might not be available when our crops are ready to harvest.This could delay revenue or decrease revenue of our farming business. Adverse weather conditions, natural disasters, crop disease, pests and other natural conditions can impose significant costs and losses on our business. Crops in the field are vulnerable to adverse weather conditions, including hail storms, high winds, tornados, early and late snow storms, floods, drought and temperature extremes, which are quite common but difficult to predict.In addition, crops are vulnerable to disease and to pests, which may vary in severity and effect depending on the stage of production at the time of infection or infestation, the type of treatment applied and climatic conditions.Unfavorable growing conditions can reduce both crop size and quality.These factors can directly impact us by decreasing the quality and yields of crops, increasing our costs and decreasing revenue and gross margins, which may have a material adverse effect on our business, results of operations and financial condition. Two Rivers Water & Farming Company 2013 Annual Report and 10K Page 19 Table of Contents Weather conditions can adversely affect the ability to grow crops. Weather has a direct influence on the survival and yield of crops.Adverse weather conditions include, but are not limited to, not enough rain, too much rain, high wind, tornados, hail, snow, lighting, thunderstorms, and other weather events.These events could adversely impact our ability to grow and deliver crops. We operate in areas subject to natural disasters. We operate in an area that is prone to floods, droughts and other natural disasters.While we plan to maintain insurance policies to help reduce our financial exposure, a significant seismic event in Southern Colorado, where our operations are concentrated, or other natural disasters in Colorado could adversely impact our ability to deliver labor to the crops, deliver crops to the marketplace, receive water and adversely affect our costs of operations and profitability. Our earnings may be affected, to large extents, by volatility in the market value of our crops. We intend to grow both exchange traded commodity crops and specialty crops for direct human consumption or use.The pricing of these crops is determined between individual sellers and buyers.These prices can vary widely, thereby directly impacting our revenue.Although we attempt to mitigate crop price risk by generally making supply arrangements before we plant, there could be situations where our planned buyer fails and we would not find an alternative buyer during the viability of our perishable crops, in which case our revenue would be non-existent. Organic certification Certain of our farmland have been certified organic under standards promulgated by the U.S. Department of Agriculture.If we are unable (or choose not) to maintain this certification, our revenues could be materially impacted. Crop insurance We may or may not maintain crop insurance.The Company may decide not to maintain crop insurance based on the crop or the cost and availability of crop insurance.Therefore, there could be some harvests that are destroyed, not covered by insurance, and nonetheless incur significant crop input expenses. Our operations are geographically concentrated within Colorado. Our operations are concentrated in Southeastern Colorado.As a result, our financial results are subject to political impacts, regional weather conditions, available water supply, available labor supply, utility cost, regulatory risks, economic conditions and other factors affecting Colorado, our area of operation.Southeastern Colorado has been hard hit by the on-going economic crisis.Colorado is raising taxes in order to balance the state budget and jobs may be lost to other states which are perceived as having a more business friendly climate, thereby exacerbating the impact of the financial crisis in Colorado. Our Company has substantial competitors who have an advantage over the Company in resources and management. Most of our competitors in both the farming industry and in the water resource management business have significantly greater financial resources, technical expertise and managerial capabilities than us and, consequently, the Company may be at a competitive disadvantage in identifying and developing or exploring suitable business opportunities and/or acquisitions.Competitors’ resources could overwhelm our restricted efforts and adversely impact our operational performance.The Company has attempted to mitigate this risk by concentrating its business efforts in the Huerfano/Cucharas watershed and on the Bessemer Ditch where, by virtue of our local knowledge and our control of water rights, infrastructure and farmland, we enjoy competitive advantages within our geographic niche over larger, better funded companies. Two Rivers Water & Farming Company 2013 Annual Report and 10K Page 20 Table of Contents The inability to attract and retain qualified employees could significantly harm our business. The market for skilled executive officers and employees knowledgeable in agriculture and water rights is highly competitive and historically has experienced a high rate of turnover. Competition for quality officers and employees may lead to increased hiring and retention costs. Our success will depend, to a large degree, on the expertise and experience of the members of our management team. Our success in identifying investment opportunities and pursuing and managing such investments is, to a large degree, dependent upon the expertise and experience of the management team and their ability to attract and retain quality personnel. Preferred Stock issued by the Company’s subsidiaries includes covenants that permit changes in control if the covenants were breached. The rights the preferred stock of the Company’s subsidiaries, include dividends and covenants.If certain covenants are broken, including the failure to pay dividends at certain times, preferred shareholders have the right to replace a member of the Board of Directors of the subsidiary, resulting in a change of control.This covenant is not present in the Company’s preferred stock. Preferred Stock issued by the Company and the Company’s subsidiaries include covenants that limit their respective abilities to take or refrain from certain actions. The covenants contained in the preferred shares contain a number of significant covenants that, among other things, limit its ability to incur additional debt and transfer and sell assets, including to affiliated companies. These covenants could have a material effect on the Company’s business and financial condition. Material weaknesses in our internal control over financial reporting and disclosure controls and procedures could adversely impact the reliability of our internal control over financial reporting. Our management assessed the effectiveness of our internal control over financial reporting as of December 31, 2013, and this assessment identified material weaknesses in our internal control over financial reporting.As a result, our management concluded that our internal control over financial reporting is not effective as of December 31, 2013. Risk Factors Related to Ownership of Common Stock We may in the future issue more shares, which could cause a loss of control by present management and current shareholders and/or dilution to investors. There may be substantial dilution to our shareholders as a result of future decisions of our Board to issue shares without shareholder approval for cash, services, or acquisitions at prices solely determined by our Board.Additionally, upon issuance, such shares could represent a majority of the voting power and equity of the Company. The result of such an issuance would be those new shareholders and management would control the Company, and persons unknown could replace management at such time. Our common shareholders could face substantial potential dilution from outstanding preferred stock, warrants, and unvested Restricted Stock Units. As of December31, 2013, we had 24,879,549 shares of common stock outstanding.In late 2012, debt-holders of the Company and its subsidiaries converted their debt to preferred shares in the Company and its subsidiaries, respectively.This includes the Bridge Loan, Series A (F-1) and Series B (F-2) debt. See Note 4 to the Financial Statements entitled “Notes Payable”.The preferred shares convert, on a one to one basis, to common shares of the Company.Debt-holders were also given warrants to purchase common stock in the Company.If the preferred shareholders converted their preferred shares and converted their warrants, the Company would issue up to an additional 16,524,255 common shares. Two Rivers Water & Farming Company 2013 Annual Report and 10K Page 21 Table of Contents In addition, in February 2013 our subsidiary Dionisio Farms & Produce, Inc. closed a private placement offering.As part of this offering, subscribers purchased preferred shares of Dionisio Farms & Produce, Inc. of which one preferred share is convertible into two common shares of the Company.Dionisio Farms & Produce, Inc. preferred shareholders also received warrants to purchase common shares of the Company.If the Dionisio Farms & Produce preferred shareholders converted their preferred shares and converted their warrants, the Company would issue up to an additional 7,500,000 common shares of the Company. We cannot predict the actual number of shares of common stock that will be issued upon the conversion of the preferred stock or upon the exercise of warrants. The regulation of penny stocks by SEC and FINRA may discourage the tradability of our securities We are classified as a “penny stock” company. Our common stock currently trades on the OTCQB Market and is subject to a Securities and Exchange Commission (“SEC”) rule that imposes special sales practice requirements upon broker-dealers who sell such securities to persons other than established customers or accredited investors. For purposes of the rule, the phrase “accredited investors” means, in general terms, institutions with assets in excess of $5,000,000, or individuals having a net worth in excess of $1,000,000 or having an annual income that exceeds $200,000 (or that, when combined with a spouse’s income, exceeds $300,000). For transactions covered by the rule, the broker-dealer must make a special suitability determination for the purchaser and receive the purchaser’s written agreement to the transaction prior to the sale. Effectively, this discourages broker-dealers from executing trades in penny stocks.Consequently, the rule will affect the ability of purchasers in this offering to sell their securities in any market that might develop therefore because it imposes additional regulatory burdens on penny stock transactions. In addition, the SEC has adopted a number of rules to regulate “penny stocks.”Such rules include Rules 3a51-1, 15g-1, 15g-2, 15g-3, 15g-4, 15g-5, 15g-6, 15g-7, and 15g-9 under the Securities and Exchange Act of 1934, as amended.Because the Company’s securities constitute “penny stocks” within the meaning of the rules, the rules would apply to our securities and us.These rules will further affect the ability of owners of shares to sell our securities in any market that might develop for them because it imposes additional regulatory burdens on penny stock transactions. Shareholders should be aware that, according to the SEC, the market for penny stocks has suffered in recent years from patterns of fraud and abuse.Such patterns include (i) control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer, (ii) manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases, (iii) “boiler room” practices involving high-pressure sales tactics and unrealistic price projections by inexperienced sales persons, (iv) excessive and undisclosed bid-ask differentials and markups by selling broker-dealers, and (v) the wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, causing investor losses.Our management is aware of the abuses that have occurred historically in the penny stock market.Although we do not expect to be in a position to dictate the behavior of the market or of broker-dealers who participate in the market, management will strive within the confines of practical limitations to prevent the described patterns from being established with respect to our securities. Rule 144 sales of our shares in the future may have a depressive effect on our stock price. All of the outstanding shares of common stock held by our present officers, directors, and affiliate shareholders are “restricted securities” within the meaning of Rule 144 under the Securities Act of 1933, as amended.As restricted shares, these shares may be resold only pursuant to an effective Registration Statement or under the requirements of Rule 144 or other applicable exemptions from registration under the Act and as required under applicable state securities laws. Rule 144 provides in essence that a person who has held restricted securities for six months may sell without restriction, except for affiliates which, under certain conditions, may sell every three months, in brokerage transactions, a number of shares that does not exceed the greater of 1.0% of a company’s outstanding common stock or the average weekly trading volume during the four calendar weeks prior to the sale.There is no limit on the amount of restricted securities that may be sold by a non-affiliate after the owner has held the restricted securities for a period of six months.A sale under Rule 144 or under any other exemption from the Act, if available, or pursuant to subsequent registration of shares of common stock of present shareholders, may have a depressive effect upon the price of our common stock in any market that may develop. Two Rivers Water & Farming Company 2013 Annual Report and 10K Page 22 Table of Contents There may be substantial dilution to our shareholders as a result of future decisions of our Board to issue shares without shareholder approval for cash, services, or acquisitions at prices determined solely by our Board in the exercise of their business judgment. Our stock is thinly traded and as a result shareholders may be unable to sell at or near ask prices or at all. The shares of our common stock are thinly-traded on the OTC QB market, meaning that the number of persons interested in purchasing our common shares at or near ask prices at any given time may be relatively small. This situation is attributable to a number of factors, including the fact that we are a small company which is relatively unknown to stock analysts, stock brokers, institutional investors and others in the investment community that generate or influence sales volume, and that even if we came to the attention of such persons, they may be risk-averse and reluctant to follow an early stage company or purchase or recommend the purchase of any of our securities until such time as we became more seasoned and profitable. As a consequence, there may be periods of several days or more when trading activity in our securities is minimal or non-existent, as compared to a seasoned issuer which has a large and steady volume of trading activity that will generally support continuous sales without an adverse effect its securities price.We cannot give you any assurance that a broader or more active public trading market for our common securities will be developed or sustained. Due to these conditions, we can give investors no assurance that they will be able to sell their shares at or near ask prices or at all if they desire to liquidate securities of our Company. ITEM 1B.UNRESOLVED STAFF COMMENTS None. ITEM 2.DESCRIPTION OF PROPERTIES Our corporate headquarters are located in Denver, Colorado, where we lease 1,775 square feet of office space pursuant to a lease agreement that will expire in June 2015.We believe that our current office facilities will be sufficient to meet our operational needs for the remainder of the existing lease term and that, upon the expiration of our current lease term, we will be able to extend our lease or lease suitable replacement office space as needed on acceptable, commercially reasonable terms. We purchase and lease land as an integral part of our farming-and-water business. We operate in the combined watershed area of the Huerfano River and Cucharas River in the Arkansas River Basin, an area encompassing 1,860 square miles on the southern Front Range in Colorado.We own a total of 7,465 acres of land that we acquired in 2009 through 2012.In 2013, we leased an additional 95 acres of land pursuant to a leases that expires in December, 2032.In December 2013, we entered into a lease of 301 acres that expire December 2018. Short term leases (year-to-year) are not part of this table.The following table provides a breakdown, by county, of the location of the land we owned and leased as of December 31, 2013: Acres Under Management As of December 31, 2013 County (Colorado) Owned Leased Gross El Paso - Huerfano - Pueblo Totals Two Rivers Water & Farming Company 2013 Annual Report and 10K Page 23 Table of Contents Please see “Item 1.Business—Our Operations—Farming” for a description of our principal uses of the properties we manage, including a breakdown, by acres, of the uses and purposes of the land we owned and leased as of December31, 2013 and 2012. ITEM 3.LEGAL PROCEEDINGS Management is not aware of any legal proceedings that it would consider material and that name the Company or any of its subsidiaries as defendants. ITEM 4.MINE SAFETY DISCLOSURES Not applicable. Two Rivers Water & Farming Company 2013 Annual Report and 10K Page 24 Table of Contents PART II ITEM 5.MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Price Range of Common Stock Our common stock is traded in the over-the-counter market on the OTC Bulletin Board maintained by the Financial Industry Regulatory Authority, or FINRA.On September 17, 2007, our common stock began trading on the over-the-counter bulletin board.On October 13, 2010, our common stock began trading on the over-the-counter QB market. The current symbol for the common stock is “TURV.” The following table sets forth the range of high and low bid quotations for the common stock during each quarter of 2013 and 2012. The quotations were obtained from information published by FINRA and reflect inter-dealer prices, without retail mark-up, mark-down or commission and do not necessarily represent actual transactions. High Low Quarter ended December31 $ $ Quarter ended September 30 Quarter ended June 30 Quarter ended March 31 Quarter ended December31 $ $ Quarter ended September 30 Quarter ended June 30 Quarter ended March 31 As of December31, 2013, there were approximately 1,100 holders of record of record. We estimate that there are approximately 800 beneficial shareholders.In many instances, a registered shareholder is a broker or other entity holding shares in street name for one or more customers who beneficially own the shares. Our transfer agent is Broadridge, 1717 Arch St., Ste. 1300, Philadelphia PA 19103, phone: (215) 553-5400. Dividends on Common Stock We have never paid any cash or stock dividends to shareholders.There are no restrictions which would limit our ability to pay dividends on common equity or that are likely to do so in the future.The Colorado Revised Statutes, however, do prohibit us from declaring dividends where, after giving effect to the distribution of the dividend, (i) we would not be able to pay our debts as they become due in the usual course of business, or (ii) our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. Penny Stock Regulation Broker-dealer practices in connection with transactions in “penny stocks” are regulated by certain penny stock rules adopted by the SEC. Penny stocks generally are equity securities with a price of less than $5.00.Excluded from the penny stock designation are securities registered on certain national securities exchanges or quoted on NASDAQ, provided that current price and volume information with respect to transactions in such securities is provided by the exchange/system or sold to established customers or accredited investors. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in connection with the transaction, and the monthly account statements showing the market value of each penny stock held in the customer’s account.In addition, the penny stock rules generally require that prior to a transaction in a penny stock, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. Two Rivers Water & Farming Company 2013 Annual Report and 10K Page 25 Table of Contents These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for our securities which are subject to the penny stock rules.Thus, investors may find it more difficult to sell their securities. Recent Sales of Unregistered Securities In 2013 we issued the following unregistered securities: - In February 2013 we issued 179,348 shares of common stock to a consultant for work performed in 2012. - In February 2013 we issued 85,000 shares of common stock to the independent members of the Board of Directors in exchange for Board services rendered in 2012. - In March 2013 we issued 200,000 shares of common stock to a consultant for investor relations work performed in first quarter, 2013. - In March 2013 we issued 100,000 shares of common stock to an independent member of the DFP Board of Directors in exchange for Board services rendered in 2012. - In April 2013 we issued 200,000 shares of our common stock to an investor relations firm for services. - In June 2013 we returned 3,002 shares of our common stock from a profit sharing plan that was no longer in effect to our authorized but unissued common stock. - In July 2013 we retired 100,000 shares of our common stock that we received from a settlement of a legal action. - In December2013 we issued 190,000 shares to current and past employees under our 2011 Long Term Incentive Plan. All of the sales by us of our unregistered securities were made in reliance upon Regulation D and Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”).The entities or individuals listed above that purchased the unregistered securities were known to us and our management, through pre-existing business relationships.They were provided access to all material information, all information necessary to verify such information, and our management in connection with the purchases.The purchaser of the unregistered securities acquired such securities for investment and not with a view toward distribution, acknowledging such intent to us. All certificates or agreements representing such securities that were issued contained restrictive legends, prohibiting further transfer of the certificates or agreements representing such securities, without such securities either being first registered or otherwise exempt from registration in any further resale or disposition. ITEM 6.SELECTED FINANCIAL INFORMATION Not applicable. Two Rivers Water & Farming Company 2013 Annual Report and 10K Page 26 Table of Contents ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION The following discussion should be read in conjunction with the consolidated financial statements and notes thereto and the other financial information included elsewhere in this report.This discussion contains forward-looking statements that involve risks and uncertainties.Our actual results could differ materially from those anticipated in these forward looking statements as a result of any number of factors, including those set forth under “Risk Factors” and elsewhere in this report. Plan of Operations – Overview Currently, there is a significant arbitrage between the value of irrigation water and municipal water in the semi-arid regions of the southwestern United States.The arbitrage is amplified by a predicted water supply shortage for municipalities in the near future.The arbitrage results in a 5-10 fold increase in the price of municipal water over irrigation water.First generation western water business models attempted to capture the arbitrage by “buying and drying” irrigated farmland in order to sell the irrigation water to municipalities.The practice fallowed some of the most productive irrigated farmland and decimated entire agricultural communities.The buy and dry model failed to generate any significant revenues and earnings for investors as political and legal challenges developed.The buy and dry model became politically, economically and legally untenable.In the late 19th century, 85% of all water rights were granted to and are still primarily held by agriculture interests.Since then, populations have increased and people have moved from the farm to the city.This has resulted in a water shortage for municipalities, for which there must be a solution.Two Rivers has developed a more viable and sustainable solution than the buy and dry practices of the past. Our business model reinvigorates, rather than decimates, agricultural communities and provides excess water to municipalities through market forces.Our core business converts irrigated farmland, which is marginally profitable growing low value feed crops, into highly profitable irrigated farmland growing high yield, high value, fruit and vegetable crops.Fruit & vegetable crops generate six times the revenue of feed crops with better margins.As a result of our higher revenue and better margins, we can afford to and are willing to pay a higher price for water.As the price of water increases, so does the supply.Farmers receive more for their crops and water.Municipal consumers pay more for excess water and make better water choices.The water arbitrage shrinks.Water supply and demand reaches equilibrium.Market action, between satisfied buyers and sellers from both the agricultural and municipal communities, rather than insurmountable political and legal processes, is the driving force of our business. Our financial returns far outpace the revenues and margins generated by first generation western water business models.In the agricultural communities where we operate, we create new and better paying jobs for farming, marketing, handling and processing vegetables.In the municipal communities, we provide wholesale water not necessary for our core business, agriculture.We concentrate our acquisitions on water rights and infrastructure that are, in part, owned by municipalities, thereby letting the municipalities do the heavy legal and political lifting necessary to obtain excess water. We generated farm revenues of $2.0million in 2013, more than doubling from $979,000 in 2012.We had no farm revenues in 2011.In 2013 we farmed a total of 1,385 gross acres, of which 868 gross acres (820 net acres) were planted and 517 acres received federal crop insurance due to drought conditions.A total of 690 of the 1,385 gross acres were irrigated, and we owned 1,242 of the 1,385 acres and leased the remaining 95 acres.Our crop production consisted of cabbage, pumpkins and squash grown for human consumption, as well as feed crops, such as alfalfa, corn, oats and sorghum, planted as part of our crop rotation practice.Our produce marketing operations package and ship produce for our farms and for a network of farmers who grow crops for us, and to date we have sold our fruits and vegetables principally to national accounts through our wholly owned subsidiary Dionisio Farms & Produce. In 2009, we began acquiring and developing irrigated farmland and associated water rights and infrastructure.As of December 31, 2013, we own 7,465 gross acres.Gross acres owned increased from 5,211 gross acres at December 31, 2012 and 4,600 gross acres at December 31, 2011.We will seek to expand our holdings by strategically acquiring or leasing irrigable farmland in the Arkansas River Basin.We intend to develop and bring into production more of our currently held gross acres as we acquire additional water rights. We also expect to increase the variety of crops we produce as we continue to expand our farming operations. Two Rivers Water & Farming Company 2013 Annual Report and 10K Page 27 Table of Contents Colorado allocates water based on the Prior Appropriation Doctrine, whereby water rights are unconnected to land ownership.The first person to use a quantity of water from a water source for abeneficial usehas the right to continue to use that quantity of water for that purpose.Subsequent users can use the remaining water for their own beneficial purposes provided that they do not impinge on the rights of previous users.Water rights can be developed, managed, purchased and sold much like real property, and the seniority of water rights are a significant consideration when we acquire additional irrigated farmland.Water rights include the ability to divert stream flow, build a storage reservoir, pump ground water and create augmentation water supplies to offset depletions of water taken out of priority.To date, our water operations have focused principally on acquiring and developing water rights to support our farming efforts, including the farming operations of the network of farmers who grow crops for us.Our revenues from leasing water totaled $40,000 in 2013 and $36,000 in 2012.We intend to expand our portfolio of water rights in the future to not only support our expanding farm operations, but also to lease and sell water to other users in the Arkansas River Basin. In 2014 we have initiated a corporate restructuring pursuant to which we intend to organize all of our operations, other than those of our 95%-owned subsidiary Huerfano-Cucharas Irrigation Company or HCIC, under the control of a newly formed subsidiary, TR Capital Partners, LLC, or TR Capital.This restructuring will better reflect our emphasis on acquiring and operating irrigated farming and water distribution activities under our integrated business model.As described under “Our Organizational Structure,” Two Rivers Water & Farming Company owns all of the Common Units of TR Capital and outside investors, who are investing $6.0 million in cash and exchanging outstanding preferred and convertible securities of Two Rivers Water & Farming Company and its subsidiaries, will receive Preferred Units that are entitled to distributions and are exchangeable for common stock and warrants of Two Rivers Water & Farming Company. Acquisitions In 2012, the Company made significant acquisitions and improvements to implement our long-term business plan.In addition to the two-step DFP acquisition and the acquisition of land for a new reservoir, both of which are discussed above, the Company expanded its “acres under the plow” by bringing into production land in its portfolio that had been idled for decades and by entering into leases of currently productive farmland under the Bessemer Ditch.Further, during 2012, the Company successfully completed renovation projects on the Cucharas and Orlando Reservoirs, both of which were acquired in prior years.Those facilities are now positioned to support expansion of our farming operations, subject to the availability of growth capital.Moreover, the Company’s integrated farming/water management businesses successfully operated to produce revenue and gross margins from growing, harvesting, cooling, packaging and shipping a variety of high-value human consumption crops and animal fodder. In 2013, the Company focused on utilizing its existing farming assets by bringing more of its owned land and additional leased farmland into production.Strategic land was acquired in El Paso County, east of Colorado Springs, for $1,250,000.Presently this land is used as grazing land. Financing The Company has aggressively expanded operations relying on various funding mechanisms, which include debt, convertible debt and equity capital.Since inception, the Company has raised and invested over $45 million acquire, improve and integrate farm/water assets necessary to support its business. In 2012, DFP offered 2,500,000 of its preferred shares in a private placement which was fully subscribed at its close in early 2013.Each preferred share was offered with a warrant to purchase a common share of the Company, to form a unit, which was sold at $2.00.The offering generated net proceeds of $4,621,000.Proceeds of the offering were used as follows(1) reimbursement to the Company of $630,000 for the Dionisio first closing in June, 2012, net of bank financing, (2) completing the second stage closing of the Dionisio purchase transaction in November, 2012 of $900,000 which is net of seller carry back, (3) purchase of a neighboring farm for $56,000 plus assumption and new debt, (4) a loan of $1,000,000 to the Company, and (5) the remainder of $2,035,000 as working capital and reserves. Two Rivers Water & Farming Company 2013 Annual Report and 10K Page 28 Table of Contents In late 2012, Two Rivers offered holders of convertible debt issued by its F-1 and F-2 subsidiaries (which debt was secured by land and participation interests in those subsidiaries), as well as Bridge Loan holders, the opportunity to convert their debt into equity.Over 70 such holders, representing $10,876,000 of debt, converted to an equity position. F-1 offered its holders of its Series A convertible debt the opportunity to convert their debt into preferred shares of F-1 (which converted from an LLC to a corporation) and receive warrants to purchase common shares of the Company.Each preferred share can be converted into one share of common stock of Two Rivers.For every two preferred shares in F-1, one warrant to purchase one common share of the Company was also issued.The warrant expires December31, 2017 and can be exercised at $3 per common share of Two Rivers.As of December31, 2012, we received from the Series A debt holders the intent, subject to a final review of all transactional and legal documents, to convert $1,975,000 of the debt thereby leaving $25,000 of the originally issued Series A convertible debt and accrued interest of $86,000 as outstanding as of December31, 2012. Similarly, F-2 offered the holders of the Series B convertible debt the opportunity to convert their debt into preferred shares of F-2 (which converted from an LLC to a corporation) and receive warrants to purchase common shares of the Company.Each preferred share in F-2 can be converted into one share of common stock of Two Rivers.For every two preferred shares, a warrant to purchase one common share of the Company was also issued.The warrant expires December31, 2017 and can be exercised at $3 per common share of Two Rivers.As of December31, 2012, we received from the Series B debt holders the intent, subject to a final review of all transactional and legal documents, to convert $5,107,000 of the debt thereby leaving $225,000 of the originally issued Series B convertible debt and accrued interest of $194,000 as outstanding as of December31, 2012. The F-1 Preferred and F-2 Preferred also include two dividends: (1) Cumulative 8% Annual Dividend, and (2) 25% Annual Net Profits Participation Dividend.Under the Cumulative 8% Annual Dividend, holders of the preferred shares of the F-1 and F-2 will be entitled to receive an annual dividend, when and if declared by their respective Board of Directors, at the rate of 8% per annum.Under the 25% Annual Net Profits Participation Dividend, F-1 and F-2 Preferred holders will be entitled to receive an annual cumulative dividend, when and if declared, on a pro rata basis, equal to 25%, on a fully converted basis, of the Annual Net Profit from their respective entities.Annual Net Profit is defined as the respective entity’s earnings (as defined by U.S. GAAP) less interest payments and the 8% dividend set forth above and estimated income taxes owed. In December2012, the Company offered the holders of its Bridge Loan convertible debt the opportunity to convert their debt into preferred shares of the Company and receive warrants to purchase common shares of the Company.The Company created a series of preferred stock designated as Series BL Convertible Preferred Stock (the “BL Preferred”).Each share of the BL Preferred can be converted into one share of common stock of Two Rivers.For every two shares of the BL Preferred, a warrant to purchase one common share of the Company was also issued.The warrant expires December31, 2017 and can be exercised at $3 per common share of Two Rivers.As of December31, 2012, we received from the Bridge Loan debt holders the intent, subject to a final review of all transactional and legal documents, to convert $3,794,000, which represents conversion of the entire Bridge Loan debt. The BL Preferred include two dividends: (1) Cumulative 8% Annual Dividend, and (2) 10% Annual Net Profits Participation Dividend.Under the Cumulative 8% Annual Dividend, holders of the BL Preferred will be entitled to receive an annual dividend, when and if declared by the Company’s Board of Directors, at the rate of 8% per annum.Under the 10% Annual Net Profits Participation Dividend, BL Preferred holders will be entitled to receive an annual cumulative dividend, when and if declared, on a pro rata basis, equal to 10%, on a fully converted basis, of the Annual Net Profit.Annual Net Profit is defined as the Company’s earnings (as defined by U.S. GAAP) less interest payments and the 8% dividend set forth above and an estimate of income taxes owed. Overall, the conversions not only eliminated $10,876,000 in debt and its associated interest and principal obligations, but also strengthened our balance sheet and positioned the Company to make other investments in furtherance of our business plan. In June 2013, Two Rivers raised $2,036,000 for water projects along the Arkansas River, which includes surface storage and augmentation. Two Rivers Water & Farming Company 2013 Annual Report and 10K Page 29 Table of Contents On December31, 2013, the Company closed on $1,300,000 of short term financing.On February 1, 2014, this financing converted into preferred membership shares of TR Capital.In the addition to the $1,300,000, by February 4, 2014, the Company closed on an additional $1,700,000 in cash in exchange for additional preferred membership shares in TR Capital.An additional $3,000,000 in cash is due on or before June 30, 2014 for additional TR Capital preferred membership share purchases. As of December31, 2013, the Company had $2,759,000 as the current portion of long term debt.The current portion represents $1,300,000 as a short term bridge loan.On February 1, 2014, the entire bridge loan was converted into preferred membership units of TR Capital Partners, LLC. The Company maintains a website at www.2riverswater.com, which is not incorporated in, and is not a part of, this report. Results of Operations Year Ended December31, 2013 Compared to Year Ended December31, 2012 Our revenues are a result of the activities of our Farming Business and Water Business.Presently, we grow human consumable vegetables and feed crops that include corn and sorghum.There is an active market for both of our farm products.We receive water revenues through the lease of water. During the year ended December 31, 2013, we recognized revenues from continuing operations of $2,091,000 compared to $1,075,000, in revenues from continuing operations during the year ended December 31, 2012.The increase of $1,016,000 was a result of our expanded farming operations. During the year ended December 31, 2013, operating expenses from operations were $3,480,000 compared to $7,848,000 for the year ended December 31, 2012.The decrease of $4,368,000 was primarily a result of voiding certain RSUs, reducing stock based compensation to $175,000 in 2013 (compared to $3,434,000 in 2012) due to the cancellation of the Company’s RSU grants of 2,850,000 shares made in 2012 for its employees and due to better expense management. During the year ended December 31, 2013 other expenses were $1,931,000 compared to $6,617,000 for the year ended December 31, 2012.The decrease in other expenses of $4,686,000 was due to non-cash charges in 2012 for the conversion of our Series A, B and Bridge Loan to accretion of debt issuance costs of $3,359,000 and a decrease in interest expense of $1,931,000 ($938,000 in 2013 compared to $2,869,000 in 2012) offset by the non-cash loss on the HCIC debt restructuring. These figures produced a loss from operations of $5,034,000 for the year ended December 31, 2013 compared to a loss from operations of $14,506,000 for the year ended December 31, 2012. Analysis of Farming Operations in 2013 (in thousands, except for acres) Dionisio (1) Butte Valley Farms F-1 Total Acres in Production, net Crops Cabbage, squash, pumpkin Sorghum Dryland Wheat Dryland Wheat Revenue $ $ $
